DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 2, applicant recites “the assembly” is lack of proper antecedent basis.
As to claim 2, lines 5, applicant recites “raised support” is lack of proper antecedent basis and which is not clear whether applicant is referring to “a support projecting up from the base” in line 4 of claim 1 because “raised support” can be different structure from “a support projecting up from the base”.  Clarification is required.
Claims 3-4 are also rejected due to the dependency to rejected claims 1-2.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziche (3,921,895).
As to claim 5, Ziche discloses merchandise storage and display mount comprising: a base (1);  5a support (4) projecting up from the base (1); the support adapted to carry an item of merchandise (vial as shown in Figure 3); first (5) and second internal stiffeners (13) disposed within the support (1); and the support and first and second internal stiffeners being fabricated from a single piece of foldable material (Figure 2 shows a single piece of foldable material).  
As to claim 6, Ziche further discloses the base is integrally formed from the single piece of foldable material (cardboard box).
Claims 5-12, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (9,725,230).
As to claim 5, Huang discloses merchandise storage and display mount comprising: a base (30);  5a support (any structure above the base 32 would be considered as support such as 31, 33, 20 etc as shown in Figure 5) projecting up from the base (30); the support adapted to carry an item of merchandise (the recess 14 is able to carry an item); first (20) and second internal stiffeners (33) disposed within the support; and the support and first and second internal stiffeners being fabricated from a 
As to claim 6, Huang further discloses the base is integrally formed from the single piece of foldable material (Figure 2 and 5 shows a single piece construction).
As to claim 7, Ziche further discloses support includes first and second 15spaced side walls (15) and first and second spaced end walls (17 and 31); the first internal stiffener (20) having first and second ends; the first end of the first internal stiffener (20) engaging the first side wall (15) and the second end (33) of the first internal stiffener engaging the second side wall (15); the second internal stiffener (33) having first and second ends; and 20the first end of the second internal stiffener engaging the first end wall (17) and the second end of the second internal stiffener engaging the second end wall (31).  
As to claim 8, Huang further discloses the first internal stiffener is perpendicular to the second internal stiffener (the second internal stiffener 33 having a surface 334 or 336) that is perpendicular to the first internal stiffener 20 when assembled).
As to claim 9, Huang further discloses the second internal stiffener (33) defines an abutment wall (the upper surface 334 of the second internal stiffener 33); the first internal stiffener (20) disposed against the abutment wall (the horizontal surface of the second internal stiffener is abut against the lower surface of the first internal stiffener 20).  
As to claim 10, Huang further discloses the abutment wall is not perpendicular to the base (the abutment wall 334 is parallel to the base 30).

As to claim 12, Huang further comprising a stiffener panel (13) connected to 15the top wall and the second internal stiffener (since the panels are all connected and form from a single blank, the stiffener panel (13) are also connected to the top wall (11) and the second internal stiffener); the first internal stiffener (20) engaging the stiffener panel.  
As to claim 1518, Huang discloses a merchandise storage and display mount comprising: a base (30);  a support (any structure above the base 32 would be considered as support such as 31, 33, 20 etc as shown in Figure 5) projecting up from the base (30); the support adapted to removably and replaceably carry an item of merchandise (the recess 14 is able to removably and replaceably carry an item), the support including a top wall (11) carried by a first side wall (17) and a 20second side wall (31); a stiffener panel (15) connected to the top wall (11); a bottom support wall (bottom support wall is considered as the walls between panels 32 and 35) connected to the second side wall and disposed 16against the base (30) ; an internal support stiffener (20) connected to both the stiffener panel and the bottom support wall (please note that since all the structure are form from a single piece of blank, all the panels are all “connected” to each other).  
As to claim 19, Huang further discloses an internal base stiffener (33) connected to the base; the internal base stiffener engaging the internal support stiffener (20) and the stiffener panel (15, please see Figure 5, which the panel 334 is engage with rear 
As to claim 20, Huang further discloses an internal base stiffener (33) 10connected to the base; the internal base stiffener engaging an abutment wall (bottom portion of the panel 20) defined by the internal support stiffener; the internal base stiffener disposed at a non-perpendicular angle to the base (the wall 334 abut against the abutment wall of panel 20 is parallel to the base 30).
Allowable Subject Matter
Claims 1-4  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 13-17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736